DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT
                                 July Term 2014

          CONNIE PEDERSON a/k/a CONNIE L. PEDERSON,
                          Appellant,

                                       v.

                      SUNTRUST MORTGAGE, INC.,
                              Appellee.

                                 No. 4D13-4593

                            [September 3, 2014]

                          On Confession of Error

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312012CA000200.

   Leo W. Desmond, Vero Beach, for appellant.

   Alexandra de Alejo of Gray Robinson, P.A., Miami, and David S. Hendrix
of Gray Robinson, P.A., Tampa, for appellee.

PER CURIAM.

    A homeowner appeals a final judgment of foreclosure. The bank has
filed a Confession of Error based upon Lurtz v. Bank of New York Mellon,
39 Fla. L. Weekly D524 (Fla. 4th DCA Mar. 12, 2014). We therefore reverse
and remand the case for further proceedings. We do not express “any
opinion as to the extent of the error.” Gulf Power Co. v. Illinois-Florida Land
Co., 132 So. 109, 110 (Fla. 1931).

   Reversed and remanded for further proceedings.

STEVENSON, TAYLOR and MAY, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.
2